DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments filed 10/21/2021 have been entered. Claims 1-6 were cancelled.
Claims 7-26 have been added and are currently pending.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicant means by Carbomer 940 (MR) and Ultrex 10 (MR).  Examiner is not clear as to what the (MR) is in reference to or what it stands for.  (Although, the elected species is drawn to Carbomer 940, for the purpose of compact prosecution it is noted that Ultrex 10 has the same issue).
Claims 7, 9-11, 22, 23, 25 contain the trademark/trade name by Carbomer 940 (MR) and Ultrex 10 (MR).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a viscous agent, accordingly, the identification/description is indefinite. (Although, the elected species is drawn to Carbomer 940, for the purpose of compact prosecution it is noted that Ultrex 10 has the same issue).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 9, 11-15, 17-22, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scheiwe (WO 0016775 – IDS) in view of Doshi et al. (US Pat 6,365,131), Daher et al. (US Pat 4,376,118), Arora et al. (US Pub 2004/0029946), Jenson (US Pat 5,958,420), and Boettner et al.(US Pat 5,811,130).  All of the references are of record in the parent application.
Scheiwe teaches “the preferred active ingredient is 5-methyl-l-phenyl-2- (1H) -pyridone (Pirfenidone), or a pharmaceutically acceptable salt or ester thereof (abstract).” The concentration of said active ingredient is preferably within the range of about 0.5% (by weight) to about 9% (weight), preferably from about 3% (by weight) to about 7% (by weight) calculated to the weight of the entire composition (page 1 para 1).  The reference further teaches the composition to include:
gel -forming agents including Carbomer (a viscous agent) in 0.5 to 5 wt%,
ethanol and/or propanol (a solubilizer) in 0 to 20 wt%,  
Plasticisers exemplified include polypropylene glycol (a non-ionic (the compound has no net charge therefore reads on non-ionic) solubilizer) in 5 to 65 wt%, 
methylparaben and/or propylparaben (a conserving agent) in 0 to 0.5%, 
an antioxidant sodium metabisulfite in 0.02 to 2 wt%, 
a pH adjusting agent – NaOH (a neutralizer agent) in 0.2% to 5 wt%, 
and purified water in 20% to 80 wt% (see p 6 typical and preferred formulations and reference as a whole).  
The reference fails to teach the specified viscous agent carbomer 940 (mr) as elected, the solubilizer methyl pyrrolidone as elected, the non-ionic solubilizer macrogoglycerol hydroxystearate 40 in 11.5% as elected, the elected conserving agent diazoldinilurea, and the elected neutralizing agent primary aliphatic amine of the mono-triethanolamine type in 0.5%.
Doshi et al. teaches a gel preparation comprising a hydrophilic gelling agent preferably Carbomer 940 (see col 3 lines 60-67).
Daher et al. teaches a stable non-aqueous solution comprising preferably about 10 to about 40% (renders obvious 11.5%) of a solvent chosen from ethanol, methanol, N-methyl-2-pyrrolidone, and etc (see claim 1 col 13 lines 40-45).
Arora et al. teach topical formulations  comprising solubilizing agents chosen from polypropylene glycol, and polyoxyl oil derivatives such as polyoxyl 60 hydrogenated castor oil (available as Cremophor RH40 – (also known as macrogoglycerol hydroxystearate 40), polyoxyl castor oil, polyoxyl 35 castor oil, polyoxyl 40 hydrogenated castor oil, and etc (page 3 [0029]-[0030]).
Jenson teaches a hydrogel composition comprising preservatives selected from methylparaben, propylparaben, methylchloroisothiazolinone, metholisothiazolinone, and diazolidinyl urea (see claim 2 in particular).  The reference also exemplifies triethanolamine in 0.52 and 0.4% of compositions (see example 1 col 12 lines 13-14, see formulation E col 13 line 9)
Lastly, Boettner et al. teach antioxidants used to enhance stability include sodium metabisulfite, triethanolamine, and etc (col 2 lines 39-50)
It would have been obvious to one of ordinary skill in the art to interchange the viscous agent, the solubilizer, the non-ionic solubilizer in 11.5%, the elected conserving agent, and the neutralizing agent in 0.5% as required in the species election.  The motivation comes from the teaching that (1) a hydrophilic gelling agent is preferably Carbomer 940 in a gel formulation as taught by Doshi et al. (2) Daher et al.'s teaching of a stable non-aqueous solution comprising preferably about 10 to about 40% of a solvent chosen from ethanol, methanol, N-methyl-2-pyrrolidone, and etc (3) Arora et al.’s teaching of the equivalence of solubilizing agents such as polypropylene glycol, and polyoxyl oil derivatives such as polyoxyl 60 hydrogenated castor oil (available as Cremophor RH40 – (also known as macrogoglycerol hydroxystearate 40), polyoxyl castor oil, polyoxyl 35 castor oil, polyoxyl 40 hydrogenated castor oil, and etc. (4) Jenson’s teaching of a hydrogel composition comprising preservatives selected from methylparaben, propylparaben, methylchloroisothiazolinone, metholisothiazolinone, and diazolidinyl urea (see claim 2 in particular).  The reference also exemplifies triethanolamine in 0.52 and 0.4% of compositions (see example 1 col 12 lines 13-14, see formulation E col 13 line 9) and (5) lastly, Boettner et al.’s teaching that antioxidants used to enhance stability include sodium metabisulfite, triethanolamine, and etc (col 2 lines 39-50).  The motivation to use the specified viscous agent, solubilizer, non-ionic solubilizer in 11.5%, conserving agent, and neutralizing agent in 0.5% as required in the species election is that the prior art references teach the equivalence of the agents in having the same properties.  Hence, a skilled artisan would have reasonable expectation of successfully producing a composition with similar efficacies and, therefore, the interchangeable use of either one will yield similar results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 9, 11-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,492,412 (‘412) in view of Suga et al., Exp. Toxic Pathol, 1995;47:287-291. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘412 teaches the herein claimed pirfenidone composition with the specific weight percentage of the herein claimed ingredients (see claims 1-5). Although ‘412 does not expressly teach the method of preventing fibrotic lesions. Suga et al. teaches pirfenidone as useful in preventing fibrosis (see the abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ pirfenidone in a method of preventing fibrotic lesions because pirfenidone is well-known to be effective in preventing fibrotic lesions. Employing the herein claimed composition that contains pirfenidone to prevent fibrotic lesions would be reasonably expected to be effective.
Allowable Subject Matter
Claims 8 and 10 are allowed.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627